Frankum, Judge.
These cases came to this court on writs of error complaining of the judgment of the Juvenile Court of Sumter County finding the plaintiffs in error, Alex Brown, Jr., aged 16, and Robertina Freeman, aged 15, to be in a state of delinquency and committing them to State Youth Development Centers at Augusta, Ga. (formerly the Georgia State Training School for Colored Boys and Georgia State Training School for Girls, respectively), under the provisions of the Juvenile Court Act (Ga. L. 1951, p. 291 et seq.), as amended. In the brief of counsel for the plaintiffs in error it is conceded that the evidence authorized the juvenile court judge to find *540that the plaintiffs in error had violated a State law, and that they were, therefore, in a state of delinquency, and counsel expressly abandoned the assignment of error respecting that portion of the judge’s order so finding. Under the provisions of Code Ann. § 24-2421, when a child within the jurisdiction of the juvenile court is found to be in a state of delinquency, the juvenile court may commit the child to the custody or the guardianship of a public or private agency authorized to care for the child. The institutions to which the plaintiffs in error were committed are such institutions. See the Act approved March 14, 1963 (Ga. L. 1963, p. 81 et seq.; Code Ann. C'h. 99-201). The juvenile court did not abuse its discretion in committing the plaintiffs in error to the respective institutions.
Submitted October 6, 1965
Decided October 25, 1965.
Wanen C. Forison, for plaintiffs in error.
Jack Murr, Solicitor, contra.

Judgments affirmed.


Bell, P. J., concurs. Hall, J., concurs specially.